By the court.
A party, with an ill grace, complains that his adversary constitutes him a judge in the cause: and a case can hardly be imagined, in which a defendant may suffer by being compelled to acknowledge, disown, or declared that he does not recognise, a paper, apparently subscribed by him.
Our statute havingexpressed the eases, in which a party may require his adversary to swear, the Court cannot admit the exception contended for, on the supposition that it exists in France. Do-mat cites no authority, and dDes not positively re- *158cognise, though the language he uses impliedly admits, it.
IT would not be admitted in any of the courts of equity in the United States, and it is clear the Roman law precluded it: Ait Praetor: eum a quo jurzsjurandun2 petetur, so/vere aut jurare cogam: Alterum itaque eligat reus: aut solvat out juret: sinon jurat, solvere cogendus erit a praetore. ff lib. 12, tit. 2, l. 34, s. 6.
However, as it is advanced by a gentleman of the bar, that, in two eases, the objection prevailed, and this is not contradicted, the case must stand over for further argument, and the opinion of a full bench.
Cur. Ad. Vult.